Citation Nr: 0728574	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, Type II.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2004.

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the VARO in March 2005; a transcript (Tr.) 
is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The pivotal question to be resolved in this case is whether 
the veteran was, or was not, in Vietnam and is thus entitled 
to the presumption in law with regard to exposure to Agent 
Orange, with a subsequent diagnosis of diabetes mellitus, 
Type II (and in his case, hypertension claimed as secondary 
thereto).

The veteran's service documentation, including a DD Form 214 
and his 201 file, reflect that he was overseas for 1 year and 
22 days, with primary stationing in Korea.  He has not made 
any statement contradicting that information.  

However, he reports that he was on temporary duty (TDY) in 
Southeast Asia for the purpose of providing training in his 
capacity as gun chief, first at a highly classified location 
in Korea, and then in Vietnam for a period of 6-7 weeks.  As 
to those contentions, his service documentation, as it may be 
read at present, is not entirely dispositive.  For instance, 
there are documents which reflect that he had undergone 
specialized investigation for a security clearance, and he 
asserts that this was prior to the Vietnam training visits; 
the former is documented, the latter is not.  There are also 
a number of special assignment chits in the file, but on the 
face of those documents they so not seem to (and probably 
should not be expected to) delineate the location as being in 
Vietnam, per se; and the numbers and other identifying 
information such as zip codes, units, etc. do not otherwise 
elucidate that problem without the help of further 
interpretation by service specialists in that field.  There 
is even a letter from his commanding officer relating to the 
stress under which the unit was operating due to assignments 
and special situations, and the excellent productivity of the 
unit under those conditions, and the details of that 
commendation might provide further documentation with regard 
to the specifics of the veteran's locations during his duty 
assignments.

The veteran has provided testimony to the effect that there 
might be letters home from that time period, and that perhaps 
his family members might have them.

Since the hearing, the veteran has provided a sworn statement 
from both of his parents to the effect that he served as a 
member of the U.S. Army for Training on MSAQ in Vietnam in 
1967.

Since the disability for which the veteran is seeking service 
connection is one which is presumptive based solely on his 
having been in-country in the Republic of Vietnam, the 
documentation of that particular location is crucial and 
accordingly, may require somewhat more substantial, albeit 
collateral, evidentiary support if such can be obtained.  It 
may be that what is of record is all that is available, in 
which case further interpretation by the service department 
may be helpful.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).

      a.  The veteran 
should be asked to 
seek further 
collateral and/or 
secondary 
documentation of his 
time in Vietnam from 
family, friends, 
fellow service 
members, etc.  This 
can be in any form 
such as copies of 
special orders, 
receipts for 
purchases in a PX 
in-country, letters 
home, preferably 
with postmarks, etc.  

      b.  It is noted 
that his family 
owned a gas station 
and he worked there 
before service; it 
may be that someone 
in the business has 
recollections of his 
Vietnam service.  He 
has indicated that 
his mother might 
have letters but 
that her eyesight is 
such that she may 
not be able to 
identify or locate 
them; he may want to 
be, or solicit 
someone else to be, 
of assistance in 
helping her find 
them.  

      c.  He also 
cited a sister and a 
brother in his 
service documents, 
along with personal 
references in the 
community; perhaps 
one or more of them 
may have 
correspondence from 
him from when he was 
in Vietnam, or when 
in Korea when he 
referenced Vietnam. 

      d.  Finally, if 
he has any service 
comrades who can 
also verify the 
allegations, he 
should produce them.  
If he cannot recall 
complete names, home 
addresses, etc, he 
apparently has a 
copy of his 201 
file, but if not, he 
should ask for a 
copy and/or 
otherwise review it 
to include the lists 
of those who in the 
same special 
assignments as he, 
etc., and perhaps 
contact them for 
supportive 
statements.  

2.  The service 
department should be 
asked to review the 
documentation in the 
file and

      (a) determine 
whether anything in 
the 201 file, when 
considered with the 
other evidence 
available in their 
files, reflects the 
veteran's (or his 
unit or portions 
thereof) TDY or 
special training 
presence in Vietnam 
on special duty to 
instruct in use of 
special weaponry, 
e.g., that his 
security clearance 
was for the purpose 
of training in 
Vietnam, TDY there, 
or in any other way 
corroborates his 
having been there 
for a period of 
several weeks in 
1966-1968; or 
whether the 
documentation with 
regard to his 
unit(s) is similarly 
helpful in providing 
corroboration for 
the assertion that 
they were placed on 
TDY to train others 
on the use of their 
specialty weaponry 
in Vietnam during 
that time;

      (b) provide a 
history of Army 
Training on MSAQ in 
Vietnam in 1966-
1968, particularly 
1967, with 
clarification, if 
available, as to TDY 
assignments therein, 
and from what 
theater of 
operations, if 
available, etc.
 
3.  The case should 
the be reviewed and, 
if the decision 
remains 
unsatisfactory, an 
SSOC should be 
prepared and the 
veteran and his 
representative given 
a reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

